Title: From Alexander Hamilton to Captain Francis Grice, 30 May 1777
From: Hamilton, Alexander
To: Grice, Francis



Head Quarters Camp at Middle Brook [New Jersey] May 30th. 1777.
Sir

By His Excellency’s command, I am to acknowledge the receipt of yours per Mr. Grace.
Colo. Biddle has given Mr. Grace an order to make use of the waggons at Hackets Town, for the purpose of transporting the twelve boats you mention. The General expects it will be done with all possible dispatch, as it is absolutely necessary we should have all the boats we can collect at and about Coryel’s ferry, in case we should want to make use of them.
The General expected, that by this time, all the boats were removed from Trenton to Coryel’s. He desires it may be done, without loss of time; since by remaining there, they can answer no good end to us, and may be serviceable to the Enemy, should they make a sudden push that way; and it would be difficult to move them up the River in a hurry, should it be necessary, whereas nothing would be more easy than to carry them down, if there was occasion.
You will be careful to keep your boats together, so that they may all be had at a moment’s warning, which cannot be the case, if you allow them to be scattered up and down the River.
I am Sir &ca.

A. Hamilton A.D.C.

